Per Curiam:
The relator, a member of the police force detailed as a member of the tenement house squad, was charged with having* assaulted and insulted a young colored woman, and after a trial was convicted and dismissed from the force. It is alleged in the petition and not denied by the return that the relator was given less than forty-eight hours’ notice of trial, the notice having been servéd on him at on e-thirty-five p. m. on February twenty-sixth to appear for trial at ten a. m. on February twenty-eighth, thus giving him only forty-four and one-half hours’ notice. The rule of the department (36g) requires that notice of trial shall be served not less than forty-eight hours before the hour of trial, exclusive of Sundays," legal holidays and, half-holidays. The defendant when arraigned for trial asked for an adjournment, which was denied. The failure to give-sufficient notice was fatal to the validity of the proceedings, and the writ must be sustained, the determination of the respondent annulled and the relator reinstated,- with fifty dollars costs.
Present — Patterson, P. J., Ingraham, Lahghlin, Clarke and Scott, JJ.
Proceedings annulled and relator reinstated, - with fifty dollars costs and disbursements. Settle order on notice.